PiOELEY, J.
This is an appeal from an order vacating an attachment. The writ of attachment was sued out and executed on the 9th day of October, 1923, and was issued. on the sole ground that defendants were not residents of this state. On the hearing of the motion to vacate the attachment, defendants submitted affidavits, and also oral testimony, to the effect that they were residents of this state, and it is the sufficiency of this showing that is presented for review by this appeal.
Defendants are husband and wife; G. C. Nordness being the wife of R. L. Nordness. The evidence submitted by defendants shows that for a long time prior to the commencement of this action they owned a home in, and resided in the town of, Lily in *219this state. Prior to August, 1923, defendant R. L. Nordness had secured a patent on a device to be attached to Ford cars, and during said month defendants went to Minneapolis for the purpose, or at least the declared purpose, of making disposition of said patented device. They traveled in a Ford car and on the way R. L. Nordness, while attempting to crank the car, had his arm broken. After a short delay they went on to Minneapolis. On their arrival there they stayed a few weeks with relatives, then lived in a furnished room a month, then took a small furnished apartment, where they remained until some time in January, 1924, when, having completed the business that took them to Minneapolis, they returned to Lily. They did not dispose of their home in Lily before going to Minneapolis, nor attempt to dispose of it. They did not remove any of their possessions from their house, except what clothing they put into two- suit cases. All of their furniture, bedding, provisions, and clothing, except as above mentioned, were 'left in the house. They were not known to have expressed any intention to change their residence, or that they intended to be absent more than a few weeks. It is true they were absent something like five months, but aside from the one fact of their going to Minneapolis there is not a single circumstance shown in the record that indicates that they had any intention of changing their residence, and the trial court was fully warranted in vacating the attachment.
The order appealed from, is affirmed.
MISER, Circuit Judge, sitting in lieu of SHERWOOD, J.
CAMPBELL, J., not sitting.